        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 1 of 18. PageID #: 1




                                             IN THE

                             UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                EASTERN DIVISION AT AKRON

                                   _______________________

KATHARINA A. SNYDER                     )
823 Davis Street                        )            Case No. ____________________________
Akron, Ohio 44310-4013                  )
                                        )            Hon. _______________________________
                             Plaintiff, )                 United States District Judge
v.                                      )
                                        )            Hon. _______________________________
OHIO ENVIRONMENTAL                      )                 United States Magistrate Judge
PROTECTION AGENCY                       )
c/o Laurie A. Stevenson, Director       )
P. O. Box 1049                          )            COMPLAINT
Columbus, Ohio 43216-1049               )
                                        )
                             Defendant. )            JURY DEMAND ENDORSED HEREON
______________________________________)


               Plaintiff Katharina A. Snyder (“Snyder”), through her undersigned counsel of rec-

ord, for her cause of action hereby alleges the following:

               1. Snyder is a resident of the City of Akron in Summit County, Ohio.

               2. [Reserved.]

               3. Defendant Ohio Environmental Protection Agency (“OEPA”) is an agency of

the State of Ohio charged with investigating and enforcing laws and regulations promulgated by

the State of Ohio for the protection of the state’s environment. OEPA’s principal offices are lo-

cated at 50 West Town Street in the City of Columbus, Ohio, and the agency’s mailing address is

P.O. Box 1049, Columbus, Ohio 43216-1049.
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 2 of 18. PageID #: 2



               3. OEPA discharges its duties through five (5) district offices, one of which is the

Northeast District Office (“NEDO”), located at 2110 East Aurora Road in the City of Twinsburg,

Summit County, State of Ohio. OEPA has more than 20 full-time employees, approximately 120

of which are assigned to NEDO.

               4. As of the date this complaint is filed with the Clerk of this court, Snyder is a

full-time employee assigned to NEDO.

               5. [Reserved.]

               6. The district offices of the OEPA review permit applications, investigate citizen

complaints. investigate and oversee clean-ups of spills and releases, monitor compliance with en-

vironmental standards, provide technical assistance to help regulated facilities understand and

comply with environmental laws and permit requirements, initiate enforcement action against fa-

cilities that are not in compliance, provide environmental information and other assistance to the

public, coordinate public records requests, and give public presentations respecting other issues

and matters falling within the agency’s jurisdiction.

                                    JURISDICTION AND VENUE

               7. This court has jurisdiction over the parties and the subject matter of this civil

action under 28 U.S.C. §§ 1331 and/or 1367 inasmuch as Snyder’s claim for unlawful employment

discrimination arises under the laws of the United States, to-wit, the Civil Rights Act, 42 U.S.C.

§§ 2000e, et seq., as amended, and Snyder’s other causes of action recited herein, individually and

collectively, otherwise present claims that are so related to the claim over which this court has

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.




                                                 2
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 3 of 18. PageID #: 3



               8. Venue for this civil action is proper in the Eastern Division of this court, sitting

in Akron, by operation of 28 U.S.C. § 1391(b)(2) and Rules 3.8(a) and 3.8(b) of the Local Rules

for the United States District Court for the Northern District of Ohio.

                                      COMMON ALLEGATIONS

               9. Snyder commenced her employment with OEPA on April 4, 1994, and as of the

date this complaint was filed with the Clerk of this court, she remains on OEPA’s payroll as a full-

time employee holding the title of Environmental Specialist 2. In such capacity, Snyder is a mem-

ber of the union serving as the collective bargaining agent for Snyder and similarly-situated OEPA

employees assigned to NEDO and is entitled to all rights and privileges extended to the members

of her union holding “Environmental Specialist” positions subject to the terms and conditions of a

certain collective bargaining agreement.

               10. [Reserved.]

               11. Snyder is on the staff of the Division of Materials and Waste Management

(“DMWM”) at NEDO. Her immediate supervisor, for all purposes hereunder, is Lynn Sowers

(“Sowers”). In her division, Snyder is the most senior of all but one of her peers (i.e., those holding

the titles of “Environmental Specialist” and “Geologist”), nine (9) of whom are male and four of

whom (including Snyder) are female. Among her peers, Snyder has more seniority than all but

one male employee.

               12. [Reserved.]

               13. In late-October of 2017, opportunities to work overtime hours were ordered by

Sowers for DMWM staff members. A provision of the collective bargaining agreement applicable

to those in the “Environmental Specialist” job classification provides that such opportunities are




                                                  3
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 4 of 18. PageID #: 4



to be offered to eligible staff members who make themselves available for such work and individ-

ual offers to work overtime then are to be extended according to seniority. Snyder, as the senior-

most eligible staffer who volunteered to work overtime, therefore should have been given the first

offer for overtime duty by Sowers. Relevant excerpts of the collective bargaining agreement per-

taining to the administration and assignment of overtime opportunities and seniority rights and

privileges at NEDO are reproduced in Exhibit A, each of which is hereby incorporated by refer-

ence as if fully rewritten herein.

               14. In all, about 100 hours of overtime were authorized by Sowers from October

28, 2017, through sometime in November 2017 and not once was Snyder or her female peer,

Clarissa Gereby (“Gereby”), offered a single overtime opportunity. Instead, Sowers and, upon

information and belief, others in NEDO management systematically offered each such overtime

opportunity to only the more junior male staff members in DMWM.

               15. On October 30, 2017, Gereby confronted Sowers about a rumor that senior

management had consciously chosen only male workers for overtime. Sowers confirmed that only

male employees were offered the overtime assignments because management “felt uncomfortable”

about “sending females out to the ’hood” in East Cleveland.

               16. Following Gereby’s interaction with Sowers, as alleged in Paragraph 15, above,

Snyder and Gereby approached their union leadership about the situation and the union president

spoke with Sowers on October 31, 2017. However, no corrective action was taken or offered by

way of compensating female staff members for missed overtime opportunities. Indeed, later that

very day, Sowers again passed over all female staffers when she asked a junior male staffer to

work overtime to pick up and run samples from the East Cleveland site referenced in Paragraph




                                                4
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 5 of 18. PageID #: 5



15, above, to a transfer point in the Mansfield area, work that, once again, should have been offered

to one of the more senior female staff members before offering it to the junior male staffer.

               17. On November 3, 2017, Gereby confronted Sowers about the October 31, 2017,

assignment of the sample transfer agent work referenced in Paragraph 16, above. Snyder herself

then personally confronted Sowers about the ongoing situation with the failure or refusal of NEDO

management to offer overtime opportunities to female staff members. Sowers had no explanation

for why only men could be counted on to work at the East Cleveland site when all they would be

required to do would be to watch equipment provided by the United States Environmental Protec-

tion Agency all night because it was the federal agency’s policy that its equipment could not go

unattended.

               18. Grievances under the collective bargaining agreement were filed, but lan-

guished at Step Two of the adjustment process at the time Snyder commenced a charge of employ-

ment discrimination to seek redress for what she regards as abject sex discrimination in violation

of Title VII of the Civil Rights Act of 1964, as amended. Snyder asserts that OEPA has discrimi-

nated against the female workers in her division respecting terms and conditions of employment,

viz., in the assignment of overtime opportunities, strictly on the basis of their gender and that such

discrimination extends to the manner in which overtime opportunities are administered and offered

in disregard of the rights to which each female NEDO staff member is entitled under the terms of

the collective bargaining agreement referenced in Paragraph 13, above.

               19. Snyder filed a charge of discrimination with the Equal Employment Oppor-

tunity Commission (“EEOC”) on February 20, 2018, charging OEPA with having discriminated

against NEDO staff members in the administration and assignment of overtime opportunities on

the basis of sex (Female). The EEOC designated Snyder’s charge as Charge No. 532-2018-00221




                                                  5
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 6 of 18. PageID #: 6



(“EEOC Charge”). The EEOC terminated its investigation into Snyder’s EEOC charge on October

28, 2019, and issued a right-to-sue notice to Snyder on such date. However, the envelope in which

such right-to-sue notice was delivered to Snyder bears a postmark of October 30, 2019, and Snyder

does not recall receiving such notice at her home before November 1, 2019.

               20. Snyder filed a charge of discrimination with the Ohio Civil Rights Commission

(“OCRC”) on April 19, 2018, and made the same allegations of discrimination on the basis of sex

(Female) that she referenced in the EEOC Charge. The OCRC designated Snyder’s charge as

Charge No. AKR73(39523)04192018; 22A-2018-02052C (“OCRC Charge”). On June 7, 2018,

the OCRC decided to close its file respecting the OCRC Charge for its administrative convenience,

dismissing the same on the grounds that the EEOC Charge, filed by Snyder, was pending before

the EEOC “asserting the same basis and issues” as those asserted by Snyder in the OCRC.

               21. [Reserved.]

               22. [Reserved.]

                ALLEGATIONS RESPECTING OVERTIME DISTRIBUTION AT NEDO

               23. OEPA claimed in its response to the EEOC Charge that overtime distribution

at NEDO is determined by (1) the “location” of the “site” where the work is to be performed as

well as (2) the employee’s skill set, familiarity with the “site,” and availability and that Snyder did

not receive any of the East Cleveland overtime assignment opportunities extended by Sowers, as

alleged in Paragraphs 13 and 14, above, because she was not “assigned” to “the facility or county

where the work to be done … was located.”

               24. Notwithstanding the response referenced in Paragraph 23, above, there is no

logical nexus between OEPA’s claim that overtime opportunities were made available on the basis

of the “location” of the “site” of the work and whether Snyder was “assigned” to the “site” in that



                                                  6
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 7 of 18. PageID #: 7



“location” inasmuch as “assignment” is not synonymous with “location” and an individual staff

member’s “assignment” was not one of the overtime distribution criteria found in the provisions

of the collective bargaining agreement listing the criteria to be used in extending overtime oppor-

tunities to “Environmental Specialist” staff members at NEDO.

               25. The “location” where each overtime opportunity in question presented itself

was described by Sowers as “the ’hood” and Sowers said that she did not want to send female

employees into “the ’hood.”

               26. Given Sower’s logic, as alleged in Paragraph 25, above, it follows that if female

employees are not to be sent into “the ’hood” because they are female, it did not matter whether

Snyder was “assigned” to any given “site,” as overtime opportunities always would be denied to

female employees when the “site” is located in “the ’hood” or to a “county” that contains a

“’hood.” Hence, skill set, familiarity with any given “site,” and availability did not matter to Sow-

ers or to others in NEDO management if such considerations were trumped by considerations of

(a) the site’s “location” in a “’hood” and (b) the sex of each overtime-eligible employee who could

be considered for assignment to any such site. Every employee classified as an “Environmental

Specialist” assigned to NEDO is considered equally skilled, familiar, and available to perform all

required work duties falling within their job descriptions, regardless of the “location” of any given

site. Thus, an employee’s sex became a determining factor when NEDO management made deci-

sions that denied female overtime-eligible employees their respective opportunities to receive

overtime assignments.

               27. In responding to the EEOC Charge, OEPA claimed that female NEDO em-

ployees in DMWM “averaged” more overtime hours over the past four years than male employees,




                                                 7
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 8 of 18. PageID #: 8



but the numbers provided to the EEOC by OEPA in tables supporting this contention were mis-

leading. Specifically, of the eleven (11) employees holding the title of “Environmental Specialist”

in DMWM at NEDO, from January 1, 2014, through December 31, 2017, five were female and

six were male, but OEPA’s response to the EEOC failed to incorporate overtime for the additional

female “Environmental Specialist” employed before April 2017, did not identify the gender asso-

ciated with each of the overtime hours worked by individual employees, and presented hours that

conflicted with the data obtained by Snyder’s Public Records Act requests that were not produced

by OEPA until Snyder prosecuted a mandamus action in the Supreme Court of Ohio to force OEPA

to turn over such records. Specifically, it was impossible to reconcile hours listed by OEPA in the

table it submitted to the EEOC for Snyder, Gereby, and four male “Environmental Specialist”

employees in DMWM with the data reported through the documents finally uncovered through

the mandamus action in response to Snyder’s Public Records Act requests. Moreover, the data

furnished to the EEOC included managers or supervisors who, by virtue of their duties, were not

eligible for overtime compensation opportunities, but should have included an additional female

“Environmental Specialist” who worked in DMWM at NEDO until April 2017.

               28. The tables furnished to the EEOC by OEPA in response to the EEOC Charge

failed to take into account the absence of a gender-neutral process for distribution overtime oppor-

tunities since, as Sowers confirmed in conversations with Gereby and Snyder, that if a “site” was

located in “the ’hood,” female employees were routinely excluded from consideration for overtime

assignments.

               29. Snyder’s examination of averages for larger NEDO populations of staff mem-

bers eligible for overtime assignments established that male employees were offered overtime op-

portunities more frequently than female employees in all relevant time periods. For example, in




                                                 8
        Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 9 of 18. PageID #: 9



2016, NEDO’s staff of overtime-eligible “Environmental Specialists” and “Geologists” included

50 female employees (39.37%) and 77 male employees (60.63%). Yet, female employees at

NEDO received 1,587.58 hours of overtime (or 26.86% of the total available hours) and male

employees received 4,323.73 hours of overtime (or 73.14%). Similarly, in 2017, there were 52

overtime-eligible female NEDO employees (41.27%) and 74 male employees (58.73%), yet fe-

male employees received only 1,108.23 of the available overtime hours (or 25.07% of the total

available hours) while male employees received 3,312.05 hours of overtime (or 74.93%). These

same sorts of anomalies were noted upon Snyder’s review of statistical data for male and female

NEDO staff members in 2018 when Snyder noted that data obtained for the first ten months of that

year revealed that the 48 overtime-eligible female employees (constituting 41.38% of NEDO’s

staff) received only 1,000.50 of the available overtime hours (or 30.85% of the total available

hours) while male employees received 2,242.38 hours of overtime (or 69.15%).

               30. Clearly, the data referenced in Paragraph 29, above, refutes any claim by OEPA

that NEDO overtime opportunities always were distributed on a gender-neutral basis and instead

supports a conclusion that NEDO management made concerted efforts to make overtime assign-

ments to only certain male employees and a further conclusion that NEDO management, more

generally, systematically operates with gender bias when it comes to making overtime assign-

ments. Moreover, notwithstanding OEPA’s contention that “familiarity” with a “site” was a gen-

der-neutral criterion, the actual data reveals that not all male employees assigned overtime at a

particular “site” in fact had “familiarity” with that site already, as they has never been “assigned”

to that “site” in any relevant time frame. For example, one male employee offered overtime op-

portunities no longer had been assigned to that “site” (as he had been taken off the “site” several




                                                 9
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 10 of 18. PageID #: 10



months earlier) and another male employee held an administrative staff position at NEDO head-

quarters (with no responsibilities ever having been assigned to him at such “site”) when he was

detailed to work overtime in transporting samples to Columbus. Thus, in practice, “familiarity”

with a “site” was ignored by NEDO management to steer overtime opportunities to male employ-

ees having no connection to such “site” while female employees also with no connection to such

“site” were ignored, including Snyder another female employees having more seniority than all

but one (1) overtime-eligible male employee assigned by OEPA to NEDO.

               31. In her Public Records Act requests, Snyder asked for copies of all written pol-

icies, procedures, or other documentation to support OEPA’s claim that overtime assignments at

NEDO, generally, or DMWM, in particular, were made on the basis of the criteria listed by OEPA

in its response to the EEOC Charge, but no such records ever were provided.

               32. During her tenure with DMWM at NEDO, Snyder has been assigned to sites

located in the following counties: Cuyahoga; Lake; Lorain; Ashtabula; Trumbull; Mahoning;

Wayne; Holmes; Carroll; and Columbiana. As the largest of the counties serviced by NEDO, work

in Cuyahoga County offers the greatest opportunities for overtime assignments for overtime-eligi-

ble staff members. Yet, to the extent the OEPA may claim that county-specific assignments would

be unavailable to Snyder due to her not receiving regular-hour assignments in those counties, there

is no explanation for why Snyder was overlooked consistently when it came to offering overtime

assignments in Cuyahoga County in locations described by Sowers and others in NEDO manage-

ment as being in “the ’hood.”

               33. Snyder’s review of OEPA data for NEDO and the conclusions she has drawn

from the same was delayed for more than a year as OEPA waged a defense to her mandamus action

that finally resulted in OEPA’s settling with Snyder under terms that allowed her to gain access to




                                                10
         Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 11 of 18. PageID #: 11



all of the records she had been requesting and to reimburse Snyder for the attorney fees and ex-

penses she incurred in bringing the mandamus action to compel such disclosures.

               34. In spite of an express requirement in the collective bargaining agreement to

document and administer a gender-neutral process for assigning overtime opportunities at NEDO,

no such protocols have been developed or reduced to writing whereby overtime-eligible employees

can be identified and canvassed, from time to time, as such opportunities would arise. Instead,

NEDO management persists in its failure to adopt protocols, as required by the collective bargain-

ing agreement, that would proscribe continued efforts to make overtime offers that take the gender

of an overtime-eligible NEDO staff member into account and even though it agreed, as part of

adjustment of the grievances referenced in Paragraph 18, above, to meet with Snyder’s collective

bargaining agent to work through the overtime assignment protocols and administrative processes

prescribed by the terms of the collective bargaining agreement. To date, no such protocols are in

place.

               35. Upon information and belief, no male overtime-eligible employee at NEDO

ever was informed, at any time relevant to this civil action, that he was denied an overtime oppor-

tunity at any given “site” because management did not want to send him into “the ’hood.”

                                        COUNT ONE
                              Unlawful Employment Discrimination
                                  42 U.S.C. §§ 2000e, et seq.

               36. OEPA is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

               37. Snyder is an “employee” of OEPA within the meaning of 42 U.S.C. § 2000e(f)

and a “complaining party” within the meaning of 42 U.S.C. § 2000e(l).

               38. A true copy of the EEOC’s right-to-sue notice, dated October 28, 2019, but not

postmarked until October 30, 2019, is reproduced in Exhibit B, attached hereto, and a true copy



                                                11
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 12 of 18. PageID #: 12



of the envelope bearing a postmark of October 30, 2019, by which such right-to-sue notice was

delivered to Snyder by the EEOC not earlier than November 1, 2019, is reproduced in Exhibit C,

attached hereto, the contents of each of which is hereby incorporated by reference as if fully re-

written herein.

                  39. In failing or refusing to make decisions respecting the assignment of overtime

opportunities to Snyder at NEDO or to offer Snyder the opportunity to accept or reject any such

opportunities, as required by the terms of OEPA’s collective bargaining agreement governing the

terms and conditions of employment of those holding the position of “Environmental Specialist

and otherwise, OEPA discriminated against Snyder on the basis of her sex (Female) (a) in violation

of 42 U.S.C. § 2000e-2(a)(1) inasmuch as OEPA discriminated against her in respect of her terms,

conditions, or privileges of employment because of her sex (Female) and (b) in violation of 42

U.S.C. § 2000e-2(a)(2) inasmuch as OEPA limited, segregated, or classified overtime-eligible em-

ployees at NEDO in such fashion as to deprive Snyder (or tend to deprive her) of employment

opportunities or to affect Snyder’s status as an overtime-eligible employee at NEDO in an adverse

fashion because of her sex (Female).

                  40. As a proximate result of the acts of OEPA, as alleged in this Count One, Snyder

has suffered damages of both an economic and non-economic nature in an amount exceeding

Twenty-Five Thousand and No/100 Dollars ($25,000.00) for which OEPA is liable. Additionally,

OEPA is subject to an order of this court that shall enjoin NEDO management, under penalty of

contempt, from administering the process by which it offers overtime opportunities to overtime-

eligible employees in such fashion as to take the sex of any such employee into account.




                                                  12
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 13 of 18. PageID #: 13



                                       COUNT TWO
                       Unlawful Discrimination in the Employment Setting
                                  O.R.C. §§ 4112.01, et seq.

               1-40. Plaintiff hereby incorporates by reference as if fully rewritten herein all alle-

gations set forth or referenced in Paragraphs 1 through 36 of this complaint.

               41. OEPA, at all times relevant to this civil action, was an “employer” within the

meaning of O.R.C. § 4112.01(A)(2).

               42. Snyder, at all times relevant to this civil action, was an “employee” within the

meaning of O.R.C. § 4112.01(A)(3).

               43. In failing or refusing to make decisions respecting the assignment of overtime

opportunities to Snyder at NEDO or to offer Snyder the opportunity to accept or reject any such

opportunities, as required by the terms of OEPA’s collective bargaining agreement governing the

terms and conditions of employment of those holding the position of “Environmental Specialist

and otherwise, OEPA discriminated against Snyder on the basis of her sex (Female) in violation

of O.R.C. § 4112.02(A).

               44. As a proximate result of the acts of OEPA, as alleged in this Count One, Snyder

has suffered damages of both an economic and non-economic nature in an amount exceeding

Twenty-Five Thousand and No/100 Dollars ($25,000.00) for which OEPA is liable. Additionally,

OEPA is subject to an order of this court that shall enjoin NEDO management, under penalty of

contempt, from administering the process by which it offers overtime opportunities to overtime-

eligible employees in such fashion as to take the sex of any such employee into account.




                                                 13
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 14 of 18. PageID #: 14



                                      COUNT THREE
                 Class Action to Redress Unlawful Employment Discrimination
                                  42 U.S.C. §§ 2000e, et seq.
                                   O.R.C. §§ 4112.01, et seq.
                           Rule 23, Federal Rules of Civil Procedure

               1-44. Plaintiff hereby incorporates by reference as if fully rewritten herein all alle-

gations set forth or referenced in Paragraphs 1 through 44 of this complaint.

               45. Snyder is one of a class of female overtime-eligible NEDO staff members.

               46. The practices of NEDO management in taking the sex of an overtime-eligible

NEDO staff member into account when identifying employees to whom overtime opportunities

are to be extended from time to time are common among all female overtime-eligible employees

at NEDO.

               47. Each female overtime-eligible employee on NEDO’s staff possesses the same

interest and suffers the same injury as Snyder and is entitled to the same freedom from considera-

tions of sex when NEDO management makes decisions respecting the identities of the employees

to whom overtime opportunities shall be extended from time to time.

               48. With approximately 50 female NEDO staff members who are eligible for over-

time assignments, joinder of all such staff members in this civil action is impracticable.

               49. The claims asserted by Snyder in Count One and Count Two of this complaint

are typical of the claims that each female NEDO overtime-eligible employee has in redressing

violations of federal and state law proscribing unlawful employment discrimination in the work

setting on the basis of sex. Moreover, any defenses to Snyder’s claims would be typical of the

defenses available to OEPA in respect of the claims that may be asserted on behalf of the putative

class members.




                                                 14
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 15 of 18. PageID #: 15



               50. Based on her personal experiences with OEPA in funding and prosecuting a

mandamus action to compel the disclosure of documents needed to establish a pattern and practice

of taking her sex into account when depriving her of overtime assignment opportunities and wag-

ing a grievance under the collective bargaining agreement whereby partial redress under such

agreement was secured for violations of standards for administering the process by which overtime

assignments are to be made, Snyder is an adequate representative of a class of all female overtime-

eligible employee on the staff of NEDO and capable of advancing the interests of all putative class

members through the prosecution of this civil action.

               51. There exist questions of law and fact common to a class of all female overtime-

eligible employee on the staff of NEDO, to-wit, whether management may limit, restrict, or deny

opportunities for overtime assignments to any NEDO staff member out of considerations of sex,

including (without limitation) failing or refusing to offer any such opportunity based on manage-

ment’s unilateral determination that an overtime-eligible female employee should not be permitted

the opportunity to accept or turn down an overtime assignment that would require her to work in

“the ’hood,” thereby inflicting the same injury on each female NEDO staff members adversely

affected by management’s practices and discriminatory intent in this regard.

               52. The common questions of law and fact referenced in Paragraphs 46 and 51,

above, are of such a nature as to be capable of class-wide resolution that will offer common an-

swers to such questions in order to drive resolution of the issues the class members have in com-

mon.

               53. In the absence of class certification, prosecution of separate actions by individ-

ual class members would create a risk of (a) inconsistent or varying adjudications with respect to

individual putative class members that, in turn, would risk establishment of incompatible standards




                                                15
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 16 of 18. PageID #: 16



of conduct for OEPA or (b) adjudications that would, as a practical matter, dispose of the interests

of others putative class members who are not parties to individual adjudications or would substan-

tially impair or impede the ability of such other parties to protect their interests.

                54. The actions of OEPA’s management at NEDO, as alleged in this complaint,

constitute conduct which, if proved, has been undertaken in such manner and on such grounds as

apply generally to all putative class members so that final injunctive and/or corresponding declar-

atory relief sought by Snyder herein is appropriate respecting the proposed class as a whole.

                55. A class action to address and resolve the common questions of law and fact is

superior to other available methods for the fair and efficient adjudication of the controversy be-

tween Snyder and OEPA, as alleged above, in that such common questions predominate over any

questions affecting only individual members.

                56. In fashioning a remedy whereby individual putative class members may re-

cover damages in respect of overtime opportunities not offered out of considerations of such mem-

bers’ sex, an adjudication of this civil action will allow this court to declare such remedy to be

administered on terms uniformly applicable to each overtime-eligible female NEDO employee

unlawfully denied such opportunities on the basis of her sex.

                57. Snyder’s undersigned counsel is qualified by training and experience to serve

as class counsel under this Count Three in that he (a) has worked actively with Snyder in identify-

ing and investigating the claims asserted in this complaint, (b) has experience in handling complex

litigation and the types of claims asserted herein, (c) is knowledgeable in the law applicable to the

claims set forth herein, and (d) has sufficient resources available to commit to prosecuting this

action on behalf of a class of the size described in Paragraph 48, above.




                                                  16
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 17 of 18. PageID #: 17



               WHEREFORE, having stated her cause of action, Plaintiff Katharina A. Snyder

demands that this court enter judgment in her favor and against Defendant Ohio Environmental

Protection Agency, granting the following relief:

               (1)   An award in favor of Snyder and against OEPA on Counts One and/or
                     Two hereof in such amount(s) in excess of Twenty-Five Thousand
                     and No/100 Dollars ($25,000.00) (U.S.) as shall fully and fairly com-
                     pensate her for all economic and non-economic damages proximately
                     caused by the wrongful acts and omissions of OEPA in discriminating
                     against her on the basis of her sex, according to proof, and as and for
                     exemplary or punitive damages, according to proof, and further en-
                     joining OEPA, upon successful prosecution of her claims under Count
                     One and/or Count Two hereof, to refrain from taking her sex into ac-
                     count when making determinations as to whether to offer opportuni-
                     ties for overtime assignments;

               (2)   Certification of this civil action as a class action to be prosecuted
                     against OEPA and on behalf of and for the benefit of each overtime-
                     eligible female NEDO employee whereby each such class member
                     shall be awarded damages, individually or collectively, in such
                     amount in excess of Twenty-Five Thousand and No/100 Dollars
                     ($25,000.00) (U.S.) as shall fully and fairly compensate them and
                     each of them for all damages proximately caused by the wrongful acts
                     and omissions of OEPA in discriminating against such class members
                     on the basis of their sex, according to proof, and as and for exemplary
                     or punitive damages, according to proof, and further enjoining OEPA,
                     upon successful prosecution of Snyder’s claims under Count One
                     and/or Count Two hereof as a class action, to refrain from taking the
                     sex of class members into account when making determinations as to
                     whether to offer opportunities for overtime assignments;

               (3)   An award of a class representative’s fee to Snyder in such amount not
                     less than ten percent (10%) of all damages awarded, in the aggregate,
                     to all class members under Count Three of this complaint or such
                     other amount as shall full and fairly compensate her for all services
                     rendered by her in offering evidence in support of the claims asserted
                     herein on behalf of all class members and in cooperating with and
                     assisting class counsel in the investigation and prosecution of Count
                     Three hereof, whichever is greater;

               (4)   An award reimbursing Snyder for all attorney fees and expenses in-
                     curred by or for her in successfully prosecuting the claims stated in
                     this complaint, including (without limitation) such attorney fees and
                     expenses as may be awarded by law or in equity in respect of her


                                                17
       Case: 5:20-cv-00178-SL Doc #: 1 Filed: 01/27/20 18 of 18. PageID #: 18



                      individual claims and/or under Rule 23(h) of the Federal Rules of
                      Civil Procedure in respect all claims asserted as a class action under
                      Count Three hereof;

               (5)    An order allowing Snyder and all class members to recover from
                      OEPA pre-judgment and post-judgment interest on the amount(s)
                      awarded by this court in their favor; and

               (6)    An order taxing the costs of this action against OEPA and providing
                      for such other and further relief as this court may deem necessary,
                      just, equitable, and appropriate in the circumstances.


                                         JURY DEMAND

               In accordance with Rules 38 and 39 of the Federal Rules of Civil Procedure, plain-

tiffs hereby demand a trial by jury of all issues of fact joined by the pleadings filed in this matter.


                                               /s/ S. David Worhatch
                                               S. DAVID WORHATCH                              0031174
                                               Law Offices of S. David Worhatch
                                               4920 Darrow Road
                                               Stow, Ohio 44224-1406

                                               330-650-6000 (Akron/Kent)
                                               330-656-2300 (Cleveland)
                                               330-650-2390 (Facsimile)
                                               sdworhatch@worhatchlaw.com

                                               Counsel for Plaintiff




                                                  18
